As filed with the Securities and Exchange Commission on May 22, 2007 Registration No.333-107193 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HNI Corporation (Exact Name of Registrant as Specified in Its charter) Iowa (State or Other Jurisdiction of Incorporation or Organization) 42-0617510 (I.R.S. Employer Identification No.) 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Address of Principal Executive Offices, including Zip Code) HNI Corporation 1995 Stock-Based Compensation Plan (Full Title of the Plan) Jeffrey D. Lorenger, Vice President, General Counsel and Secretary HNI Corporation, 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Name and Address of Agent for Service) (563) 272 -7400 (Telephone Number, Including Area Code, of Agent for Service) EXPLANATORY NOTE HNI Corporation (the "Corporation") registered 4,000,000 shares of its common stock, par value $1.00 per share ("Common Stock"), for issuance under the HNI Corporation 1995 Stock-Based Compensation Plan (the "1995 Plan") pursuant to Form S-8 Registration Statement No.333-107193 filed with the Securities and Exchange Commission on July 21, 2003 (the "Registration Statement").*Upon shareholder approval of the HNI Corporation 2007 Stock-Based Compensation Plan (the "2007 Plan") at the Corporation's annual meeting of shareholders on May8, 2007, the 2007 Plan replaced the 1995 Plan and no further awards will be made under the 1995 Plan. This Post-Effective Amendment No.1 to Form S-8 Registration Statement is being filed to deregister 2,688,225 shares of Common Stock that have not been issued and are not subject to issuance pursuant to outstanding awards under the 1995 Plan.Accordingly, the Corporation hereby withdraws these 2,688,225 shares of Common Stock from registration under the Registration Statement. *The Registration Statement was inadvertently identified as a post-effective amendment, but was filed pursuant to General Instruction E of Form S-8 for the purpose of registering an additional 4,000,000 shares of Common Stock. SIGNATURES The Registrant. Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Muscatine, State of Iowa, on this 22nd day of May, 2007. HNI Corporation By: /s/Jeffrey D. Lorenger Jeffrey D. Lorenger Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Form S-8 Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Stan A. Askren Stan A. Askren Chairman, President and Chief Executive Officer (principal executive officer) May 22, 2007 /s/ Jerald K. Dittmer Jerald K. Dittmer Vice President and Chief Financial Officer (principal financial officer and principal accounting officer) May 22, 2007 ** Mary H. Bell Director May 22, 2007 ** Miguel M. Calado Director May 22, 2007 ** Gary M. Christensen Lead Director May 22, 2007 ** Cheryl A. Francis Director May 22, 2007 ** John A. Halbrook Director May 22, 2007 ** James R. Jenkins Director May 22, 2007 ** Dennis J. Martin Director May 22, 2007 ** Larry B. Porcellato Director May 22, 2007 ** Joseph Scalzo Director May 22, 2007 ** Abbie J. Smith Director May 22, 2007 ** Brian E. Stern Director May 22, 2007 ** Ronald V. Waters, III Director May 22, 2007 **Jeffrey D. Lorenger, the undersigned attorney-in-fact, by signing his name hereto, does hereby sign and execute this Post-Effective Amendment No. 1 to Form S-8 Registration Statement on behalf of the above indicated directors of the registrant (constituting all of the directors) pursuant to a Power of Attorney filed with this Post-Effective Amendment No. 1 to Form S-8 Registration Statement as Exhibit 24.1. HNI Corporation Date
